Isaac Clason, Plaintiff in Error. against Gilbert Shotwell, Defendant in Error.-irhe plaintiff in ation of costs, ts to beallo.wedfor fow copies of -tile cases, or pa-;?Cr boof« only, Costs for the iendancé^of-iUtfwTtojS afiónabio!re -otHENRY, for the defendant in error,moved for a relaxation,ipf the costs'in the supreme court: being 1.37 dollars and 71 "cents, , N , , , 7 and .or the costs in this* court» which had been taxed bv the .. • • clerk, at 714 dollars and 21 cents. (See S. C. ante p. 31. 59—68.) He particularly objected to the charge for copies bf cases delivered to this court,..^mounting toi several hundred' dollars; and also to the-, charge for the' attendance of witnesses ' at Neto-York, on ex parte examination.,cited the rules, of this-court. (Printed rules, p. 6.) . But the 9th rule directs, that the plaintiff in error, or appellant, ■ shall deliver.paper books to the President, Chancellor,, ‘Chief- , Justice,: and óné of the puisne judges; arid the defendant in . error, or respondent, shall deliver them to the other judges, •The court referred the bill to the chancellor for a retaxátion, who re I, that he had struck out the for casgs' *513delivered to the court, and for attendance of witnesses at New-York, &c. Burr appealed from this taxation, but the court confirmed the re taxation of the chancellor, allowing the plaintiff to charge for four cases, or paper books, only, according to the rule of the court. ■